Exceptions to sale by trustee.
The trust deeds were executed in August, 1872, upon four lots in square 371, located on the north side of K street, in the city of Washington, to secure the sum of $41,000 to the National Life Insurance Company, payable in five years, with interest at ten per centum semi-annually, with power of sale in default of payment of either principal or interest. The defendants Rollins and Chandler were the trustees. The deed of trust was made by one Gilbert, who conveyed to George Mattingly, and the latter conveyed to the complainant by voluntary assignment for the benefit of creditors.
Default having been made in the payment of interest, the trustees advertised the property for sale, and the same was struck off to the insurance company. The recent bill was filed by the complainants to vacate these sales, and at the special term, July 21, 1875, a decree was passed setting the sales aside with costs.
From this decree the defendants appealed, and on February 12, 1876, the decree of the special term was affirmed, with leave to the complainants to pay the interest due within ninety days; upon default in paying the interest within the time limited, the property to be sold by trustees to be appointed by the justice holding the special term, and the cause was remanded for further proceedings under this decree.
The interest not having been paid within the time limited, *171the defendants, on the 6th day of June last, filed a motion in the court below for the appointment of trustees to sell the property. This motion was heard on the day it was filed, and, after argument, a decree was passed appointing the defendants Rollins and Chandler to resell the property.
Edwards & Barnard, for complainants.
Frank W. Hackett, for defendants.
The property was again knocked down to the insurance company, one of the defendants who held the notes. The complainants filed exceptions to the report of the trustees of the sales because there was only one bid, and that made by the party secured by the trust deeds, and also because the property was sold for an inadequate price. It ought also to be stated that the same objections were alleged in the bill against the first sale. On August 1,1876, a decree was passed overruling these exceptions and confirming the sale. From this decree the complainants appealed. The court in- general term affirmed the decree, holding that the decree directed the trustees to sell the property at public auction, that the sale appeared to have been fairly and honestly conducted, and the prices, in view of all the testimony, were not of such an inadequate kind as to justify the interference of a court of equity.